

SECOND AMENDMENT TO


SECOND AMENDED AND RESTATED ADVISORY AGREEMENT




This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED ADVISORY AGREEMENT is
entered into as of April 13, 2012, among American Realty Capital New York
Recovery REIT, Inc. (the “Company”), New York Recovery Operating Partnership,
L.P. (the “OP”) and New York Recovery Advisors, LLC (the “Advisor”).


RECITALS


WHEREAS, the Company, the OP and the Advisor entered into that certain Second
Amended and Restated Advisory Agreement (the “Advisory Agreement”), dated as of
September 2, 2010, as amended on June 23, 2011; and


WHEREAS, pursuant to Section 24 of the Advisory Agreement, the Company, the OP
and the Advisor desire to make certain amendments to the Advisory Agreement.
NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:


1.
Amendment to Section 10(d) of the Advisory Agreement. Effective April 13, 2012,
Section 10(d) of the Advisory Agreement is hereby replaced in its entirety with
the following:



“(d)    Asset Management Fee. The Company shall pay an Asset Management Fee to
the Advisor or its assignees as compensation for services rendered in connection
with the management of the Company’s assets in an amount equal to 0.75% per
annum of Average Invested Assets; provided, however, that the Asset Management
Fee shall be reduced by any amounts payable to New York Recovery Properties, LLC
under Section 4.2 of the Management Agreement (the “Oversight Fees”), such that
the aggregate of the Asset Management Fee and the Oversight Fees does not exceed
0.75% per annum of Average Invested Assets. The Asset Management Fee is payable
on the first business day of each month for the respective current month in the
amount of 0.0625% of Invested Assets as of such date.




[Signature page follows.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this agreement as of the date first set forth above.


AMERICAN REALTY CAPITAL NEW YORK RECOVERY REIT, INC.






By:    ___/S/Edward M. Weil_____
Name:    Edward M. Weil, Jr.
Title:    President




NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P.


By:
American Realty Capital New York Recovery REIT, Inc.,



its General Partner






By:    ___/S/Edward M. Weil_____
Name:    Edward M. Weil, Jr.
Title:    President




NEW YORK RECOVERY ADVISORS, LLC


By:
New York Recovery Special Limited Partnership, LLC,



its Member


By:
American Realty Capital III, LLC,



its Managing Member






By:    ___/S/ Nicholas S. Schorsch____
Name:    Nicholas S. Schorsch
Title:    Authorized Signatory





